Name: Commission Regulation (EEC) No 2911/93 of 22 October 1993 closing and amending an invitation to tender for the supply of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 93 Official Journal of the European Communities No L 264/17 COMMISSION REGULATION (EEC) No 2911/93 of 22 October 1993 closing and amending an invitation to tender for the supply of cereals as food aid HAS ADOPTED THIS REGULATION : Article 1 For lot B of Annex I to Regulation (EEC) No 2590/93 the invitation to tender is closed. For lot C the Annexes to Regulation (EEC) No 2590/93 are hereby replaced by the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, by Regulation (EEC) No 2590/93 (3), the Commission issued an invitation to tender for the supply of 61 678 tonnes of cereals as food aid ; whereas the conditions of the supply, as regards lot B, should be reviewed and the invitation to tender for that lot should consequently be closed ; Whereas, following a request by the beneficiary for lot C some of the conditions specified in the Annexes to the Regulation should be altered, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 238 , 23. 9 . 1993, p. 7. "Jo L 264/18 Official Journal of the European Communities 23. 10. 93 ANNEX I LOT C 1 . Operation Nos (') : See Annex II 2. Programme : 1993 3. Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag ; tel . (31 70) 330 57 57 ; fax 364 17 01 ; telex 30960 NL EURON 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : milled rice (product codes 1006 30 92 900, 1006 30 94 900 and 1006 30 96 900) 7. Characteristics and quality of the goods OO : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA1 (f)) 8 . Total quantity : 1 440 tonnes (3 456 tonnes of cereals) 9 . Number of lots : one ; see Annex II 10. Packaging and marking (6) (7) (8) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA (2) (b) and IIA (3)) Markings in French (C7, CI 1 to CI 3) ; English (CI and C2, C4 to C6) and Portuguese (C3, C8 to C10) Supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  21 . 11 . 1993 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment : 15 . 11  5. 12. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 (b) period for making the goods available at the port of shipment : 29 . 11  19. 12. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, 2.00 rue de la Loi, B-1049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30 . 9. 1993, fixed by Commission Regulation (EEC) No 2378/93 (OJ No L 218, 28 . 8 . 1993, p. 17) 23. 10 . 93 No L 264/ 19Official Journal of the European Communities Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2.226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5 . 1993, p. 106) shall not apply to this amount. (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate. (6) Shipment to take place in 20-foot containers condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stock position at the container terminal at the port of shipment. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Q Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (8) Notwithstanding OJ No C 1 14, point I1.A.3 (c) is replaced by the following : ' the words "European Community"'. No L 264/20 Official Journal of the European Communities 23 . 10. 93 ANEXO II  BILAG II  ANHANG II ~ Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti . Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Inscriptions complÃ ©mentaires Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares C 1 440 C1 : 162 790/93 Gambia / 93CRS021 C2 : 216 791 /93 Ghana / 93CAI002 C3 : 18 792/93 Sao Tome e Principe / 93CAB047 C4 : 576 793/93 Sierra Leone / 93CRS026 C5 : 18 794/93 Sierra Leone / 93PRS009 C6 : 90 795/93 Liberia / 93DWE012 C7 : 72 796/93 Madagascar / 930PE002 C8 : 54 797/93 Angola / 93CAN020 C9 : 54 798/93 Angola / 93CAN021 C10 : 54 799/93 Angola / 93CAN022 CI 1 : 54 800/93 Benin / 93ATM007 C12 : 18 801 /93 Republique Centrafricaine / 93ATM010 CI 3 : 54 803/93 Senegal / 93ATM) 18